Case 1:21-cv-06233-JGK Document 8 Filed 07/23/21 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

CHRIS JOHN BEVERAGE CORP. ET Al.,
Plaintiffs,
- against -

PEPSI-COLA BOTTLING COMPANY ON NEW
YORK, INC.,

Defendant.

 

JOHN G. KOELTL, District Judge:

2i-cv-6233 (JGK)

TEMPORARY RESTRAINING
ORDER

 

 

USDS SDNY

DOCUMENT
ELECTRONICALLY FILED
DOC #: _

DATE FILED: 17/25/2 ] |

 

 

 

 

 

 

 

For the reasons stated on the record during the conference

heid on July 23, 2021, the plaintiffs’ application for a temporary

restraining order is granted. The defendant is enjoined and

restrained from:

1. terminating the Distributorship and/or the Distributor

Agreement;

2. impeding, discontinuing, failing to supply or otherwise

disrupting plaintiffs’ operation of the Distributorship and

allowing Plaintiffs to maintain the status quo with the

plaintiffs’ servants, agents,

and/or employees;

3. representing to any existing vendors or customers of the

Distributorship that it is being terminated, has been

terminated, or will be terminated or otherwise disrupted, or

in any way disparaging either of the plaintiffs; and,

4. impeding or in any way stopping the plaintiffs from

recovering all chattels and property (including but not

limited to Plaintiffs’ truck)

in the defendant’s possession

 
Case 1:21-cv-06233-JGK Document 8 Filed 07/23/21 Page 2 of 2

or control such that the plaintiff can take permanent

possession thereof as soon as possible.

This temporary restraining order will expire on August 6,
2021.

As to a preliminary injunction, the defendant should respond
to the current papers by July 28, 2021, including any motion to
compel arbitration. The plaintiffs’ reply on the preliminary
injunction and the response on the motion to compel is due July
30, 2021, and the defendant’s reply on the motion to compel is due
is due August 2, 2021.

SO ORDERED.

Dated: New York, New York
July 23, 2021 CoN

ee (. eke

ohn G. Koeltl
Unitéd States District Judge

 

 
